Title: From George Washington to William Stephens Smith, 13 July 1791
From: Washington, George
To: Smith, William Stephens



Sir,
Philadelphia July 13th 1791.

I have received since my return to this place the letter which you were so kind as to write on the 6. of June, and am now to make you my acknowledgements for the information it contained. Very soon after I came to the government I took measures for enquiring into the disposition of the british cabinet on the matters in question between us: and what you now communicate corresponds very exactly with the result of those enquiries. Their intention indeed to send a minister is more strongly indicated on this occasion as one of the Secretaries of State has come forward voluntarily to say so—how far they may be disposed to settle the other points which are really interesting to us is still a subject of conjecture—in all events we are to thank you for the trouble you have taken, & the lights you have contributed to throw on this subject.

Having taken copies of the documents, which accompanied your letter I herewith return the originals. I am Sir, with great regard, Your most obedient servant

G. Washington

